                      Case 21-13097-RAM         Doc 45    Filed 08/19/21     Page 1 of 2




       ORDERED in the Southern District of Florida on August 18, 2021.




                                                 Robert A. Mark, Judge
_____________________________________________________________________________
                                                 United States Bankruptcy Court




                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA

       In re:
                                                           CASE NO. 21-13097-RAM

       Reinaldo Martinez,
                         Debtor.
       ______________________________/


                          ORDER SETTING DEADLINES TO AVOID DISMISSAL

                THIS CASE came before the Court on the Chapter 13 Consent Calendar on August 21,

       2021 on confirmation of the proposed plan, and the Trustee having recommended that the case

       be dismissed if documents or amendments were not provided or filed timely, and the debtor

       attorney agreeing to the Trustee's recommendation, and based on the record, it is

                ORDERED as follows:

                1. The Trustee may upload an order of dismissal UNLESS on or before 5 pm on

       Tuesday, August 31, 2021, the debtor provides to the Trustee or files with the Court as

       appropriate: unresolved from 6/15 a) evidence of household size (government ID) and income
              Case 21-13097-RAM   Doc 45    Filed 08/19/21   Page 2 of 2




of all adults (WIFE)

                                      ###
ORDER SUBMITTED BY:
NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

COPIES FURNISHED THROUGH ECF TO:
ATTORNEY FOR DEBTOR
